Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-10 are currently pending.
2.	Claim 1 is currently amended.
3.	The objections to the drawings and abstract/specification are overcome.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20120173071 A1) in view of Sawada (JP 2014154043 A).
8.	Regarding Claim 1, Ikegami teaches an electronic control device, comprising (Ikegami: [0001] "The present invention relates to an electronic control unit [electronic control device] for a vehicle and more particularly relates to a vehicle electronic control unit that diagnoses a microcomputer."): 
A control microcomputer that monitors a load of the arithmetic processing of the external environment recognition microcomputer and determines whether the arithmetic processing of the external environment recognition microcomputer is overloaded (Ikegami: [0009] "To achieve the above object, a first aspect of the present invention is to provide a vehicle electronic control unit including a first microcomputer and a second microcomputer capable of transmitting and receiving a signal to and from the first microcomputer, wherein one of the first microcomputer and the second microcomputer outputs a voltage signal that indicates a voltage at a high level or a low level to the other microcomputer [monitors load of arithmetic processing], the other microcomputer detects a high-time during which the voltage of the voltage signal is at the high level, performs a self-diagnosis according to the detected high-time [determines whether microcomputer is overloaded], and outputs a result of the self-diagnosis to the one microcomputer, and the one microcomputer diagnoses the other microcomputer based on a result of the self-diagnosis."), 
Wherein the external environment recognition microcomputer outputs a signal indicating a start and end of the arithmetic processing to the control microcomputer (Ikegami: [0010] and [0031] "According to a second aspect of the present invention, in addition to the first aspect, the other microcomputer diagnoses the one microcomputer based on at least one of the high-time and a period of the PWM signal [signal indicating start and end of arithmetic processing] input from the one microcomputer."  Also, "A predetermined high-time during which a high-level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high-level voltage appears corresponds to an output period of the PWM signal." Note that a skilled practitioner would recognize that a pulse is a signal with a start and an end.), 
And wherein the control microcomputer determines whether the external environment recognition microcomputer is overloaded based on the signal indicating the start and end of the arithmetic processing (Ikegami: [0035] "When the main micom 2 determines that the output width and the output period of the PWM signal [based on signal indicating start/end of arithmetic processing]  SI1 are not appropriate, it determines (diagnoses) that the sub-micom 3 is abnormal [determines overloaded microcomputer] (a self-diagnosis instruction-appropriateness determining process)... The main micom 2 thus makes a self-diagnosis (a self-check) corresponding to the output width of the PWM signal SI1 (a self-diagnosing process)."), 
And transmits a signal indicating that the external environment recognition microcomputer is overloaded to an external backup microcomputer (Ikegami: [0038] "In this case, the main micom 2 is able to output self-diagnosis results [transmit overload signal] to the respective types of self-diagnosis instructions to the sub-micom 3 [to backup microcomputer].").,
Wherein the control microcomputer calculates a first time of a first voltage change of a first signal, calculates a second time of a second voltage change of a second signal, determines whether the first time is equal to or greater than a first specified time, and determines whether the second time is equal to or greater than a second specified time, and wherein the control microcomputer determines that a first arithmetic processor of the external environment recognition microcomputer is overloaded when the first time is equal to or greater than the first specified time, and determines that a second arithmetic processor of the external environment recognition microcomputer is overloaded when the second time is equal to or greater than the second specified time (Ikegami: [0009], [0031], and [0062] "To achieve the above object, a first aspect of the present invention is to provide a vehicle electronic control unit including a first microcomputer and a second microcomputer capable of transmitting and receiving a signal to and from the first microcomputer, wherein one of the first microcomputer and the second microcomputer outputs a voltage signal that indicates a voltage at a high level or a low level to the other microcomputer, the other microcomputer detects a high-time during which the voltage of the voltage signal is at the high level, performs a self-diagnosis according to the detected high-time, and outputs a result of the self-diagnosis to the one microcomputer, and the one microcomputer diagnoses the other microcomputer based on a result of the self-diagnosis "  Also, "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal [first time of a first voltage change of a first signal], and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [first time of first voltage change] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value]." In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate a second time of a second voltage change of a second signal since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Additionally, one skilled in the art would recognize that a PWM signal consists of a plurality of times where there is a voltage change.).
	Ikegami fails to explicitly teach an external environment recognition microcomputer that performs arithmetic processing based on external environment information and recognizes an external environment.
	However, in the same field of endeavor, Sawada teaches an external environment recognition microcomputer that performs arithmetic processing based on external environment information and recognizes an external environment (Sawada: [0006] "The electronic control device has a 1 information processing means for continuously outputting a pulse signal and a 2 information processing means for receiving the pulse signal [performs arithmetic processing], and a PWM signal generating means for calculating external information acquired from the outside [recognizes external environment information] to generate a PWM signal.").
Ikegami and Sawada are considered to be analogous to the claim invention because they are in the same field of diagnosing abnormalities in microcomputers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikegami to incorporate the teachings of Sawada to perform arithmetic processing based on external environment information because it provides the benefit of monitoring processing to quickly diagnose abnormalities in a microcomputer in various scenarios.
9.	Regarding Claim 2, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the external environment recognition microcomputer changes a voltage of a signal indicating the start and end of the arithmetic processing according to the 31start and the end of the arithmetic processing (Ikegami: [0031] "The PWM signal has a low level voltage and a high level voltage switched from the low level voltage so as to have a predetermined on-time [change voltage of signal indicating start/end of arithmetic processing]. A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal [according to start/end of arithmetic processing], and a period that a high level voltage appears corresponds to an output period of the PWM signal.").  
10.	Regarding Claim 3, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a time when the signal indicating the start and end of the arithmetic processing is at a high level is equal to or greater than a specified value (Ikegami: [0031[ and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value].").  
11.	Regarding Claim 4, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a time when the signal indicating the start and end of the arithmetic processing is at a low level is less than a specified value (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]." Note that a skilled practitioner would recognize that the high-level time and period is set in advance, therefore the low-level time is also set in advance.  Also, note that an overload determination is made based on a high level being greater than a specified value during the period time, therefore the low level would be less than a specified value.).  
12.	Regarding Claim 5, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a duty ratio of a time when the signal indicating the start and end of the arithmetic processing is at a high level is equal to or greater than a specified duty ratio (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value]." Note that a skilled practitioner would recognize that the high-level time and period is set in advance, therefore the duty ratio is also set in advance.  Also, note that an overload determination is made based on a high level being greater than a specified value during the period time, therefore the duty ratio would also be greater than a specified value.  This is because with a predetermined period, the duty ratio increases when the high-level time increases each period.).  
13.	Regarding Claim 6, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines whether the external environment recognition microcomputer is overloaded based on a difference between a time when the 32signal indicating the start and end of the arithmetic processing is at a high level and a specified value (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.  One skilled in the art would recognize that comparing the output width and the output period with the predetermined specified values is the same as taking a difference and comparing to a specified value of zero.).  
14.	Regarding Claim 7, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer calculates a load state of the external environment recognition microcomputer based on a difference between a time when the signal indicating the start and end of the arithmetic processing is at a high level and a plurality of specified values (Ikegami: [0031] and [0062]  "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.  One skilled in the art would recognize that comparing the output width and the output period with the predetermined specified values is the same as taking a difference and comparing to a specified value of zero.  Also, note that a skilled practitioner would recognize that using a plurality of specified values is element duplication and would therefore be obvious for one skilled in the art to add a plurality of specified values.), 
And determines whether the external environment recognition microcomputer is overloaded based on the calculated load state (Ikegami: [0035] "When the main micom 2 determines that the output width and the output period of the PWM signal SI1 are not appropriate [calculated load from processing], it determines (diagnoses) that the sub-micom 3 is abnormal (a self-diagnosis instruction-appropriateness determining process) [overload determination]." Note that a skilled practitioner would recognize that as load in increased, processing is also increased.).  
15.	Regarding Claim 8, Ikegami and Sawada remains as applied above in Claim 6, and further, Ikegami teaches the control microcomputer calculates an average of times when the signal indicating the start and end of a plurality of arithmetic processing is at a high level or an average load factor (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value]." Note that a skilled practitioner would recognize that the output width determines how long the arithmetic processing is at a high level.), 
And determines whether the external environment recognition microcomputer is overloaded based on the average or the average load factor (Ikegami: [0010] "According to a second aspect of the present invention, in addition to the first aspect, the other microcomputer diagnoses the one microcomputer based on at least one of the high-time and a period of the PWM signal input from the one microcomputer." Note that a skilled practitioner would recognize that overload can be determined based on at least one high time (which can also be a plurality) of the arithmetic processing, and therefore an average can be determined.  Additionally, an average of one high time can be used to determine overload.). 
16.	Regarding Claim 10, Ikegami and Sawada remains as applied above in Claim 1, and further, Sawada teaches the electronic control device is an electronic control device mounted on a vehicle (Sawada: [0002] "An ECU (Electronic Control Computer) [electronic control device] for controlling various in-vehicle devices is mounted on the vehicle [mounted on a vehicle]. Although a microcomputer for controlling an in-vehicle device is mounted on the ECU, a monitoring method for monitoring a microcomputer for early recovery when an abnormality occurs in a microcomputer has been proposed...").
17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20120173071 A1), in view of Sawada (JP 2014154043 A), and in further view of Kaneko (JP 2010003213 A).
18.	Regarding Claim 9, Ikegami and Sawada remains as applied above in Claim 6, and further, Ikegami teaches the control microcomputer calculates a difference between times when a signal indicating the start and end of a plurality of the arithmetic processing is at a high level (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.). 
Ikegami and Sawada fail to explicitly teach calculating a load change rate, determines whether the load change rate is equal to or greater than a specified change rate, and determines that the external 33environment recognition microcomputer is overloaded when the load change rate is equal to or greater than the specified change rate.  
However, in the same field of endeavor, Kaneko teaches calculating a load change rate, determines whether the load change rate is equal to or greater than a specified change rate, and determines that the external 33environment recognition microcomputer is overloaded when the load change rate is equal to or greater than the specified change rate (Kaneko: [0010] "The predicting means predicts the increase rate of the processing load with respect to the previously executed arithmetic processing before the arithmetic processing is executed by the arithmetic means based on input information that can predict a change in the processing load [calculate load change rate] of the arithmetic processing by the arithmetic means. The determination unit determines whether or not the processing load of the calculation process by the calculation unit should be reduced based on the increase rate [specified change rate] predicted by the prediction unit. Then, when the determination unit determines that the processing load of the calculation process should be reduced [greater than specified change rate], the calculation unit executes the calculation process in the load reduction mode [microcomputer is overloaded].").  
Ikegami, Sawada, and Kaneko are considered to be analogous to the claim invention because they are in the same field of diagnosing abnormalities in arithmetic processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikegami and Sawada to incorporate the teachings of Kaneko to calculate a load change rate because it provides the benefit of monitoring processing to quickly diagnose abnormalities in a computer to reduce the arithmetic processing load.

Response to Arguments
19.	With reference to the rejection of the claims under U.S.C 103, the applicant made an assertion. Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
20.	First, the applicant has alleged “Ikegami, Sawada, and Kaneko, alone or in any combination, fail to teach or suggest such features” and further explains that the references “does not teach or suggest calculating ‘a first time of a first voltage change of a first signal’ and ‘a second time of a second voltage change of a second signal’” and the references “does not teach or suggest determining ‘a first arithmetic processor… is overloaded when the first time is equal to or greater than the first specified time’ and ‘a second arithmetic processor… is overloaded when the second time is equal or greater than the second specified time.’”
21.	In response to the first allegation, the examiner respectfully disagrees.  In the present application, the time of a first voltage change of a first signal is calculated in [0042] of the specification, and further, the time T1 = t1-t0 to determine an overload. Ikegami teaches calculating a first time of a first voltage change of a first signal because the high time of the PWM is determined. The detected high time of the PWM in Ikegami is the same as [0042] of the present application’s specification because they both determine the high time of the pulse signal. Additionally, Ikegami determines whether the first time is equal or greater than a specified first time in [0031] and [0062].  The microcomputer determines the output width, which is the first time of the voltage change, and compares it to the predetermined output width to determine an overload condition.  Therefore, Ikegami teaches this limitation because when the output is greater than a predetermined output width (or specified value) an abnormal or overload condition is able to be made. Also, Ikegami teaches a second microprocessor that uses voltage signal at a high/low level to determine a self-diagnosis and outputs the results as described further in [0009]. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate a second time of a second voltage change of a second signal since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Lastly, one skilled in the art would recognize that a PWM signal consists of a plurality of times where there is a voltage change.
22.	Ikegami (US 20120173071 A1), in view of Sawada (JP 2014154043 A), and in further view of Kaneko (JP 2010003213 A) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
23.	Claims 1-10 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663